Citation Nr: 0715839	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  04-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
compensation benefits in an amount calculated as $778.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The appellant served on active duty from July 1988 to July 
1990 and January 2003 to the present.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In August 2006, the Board remanded this issue for additional 
action by the originating agency.  This case has since been 
returned to the Board for further appellate action.


FINDING OF FACT

Recovery of the overpayment would not be against equity and 
good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the indebtedness 
are not met. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking waiver of the recovery of an 
overpayment of compensation benefits.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered whether the provisions of the 
Veterans Claims Assistance Act (VCAA) are applicable to the 
appeal.  The VCAA and implementing regulations do not apply 
in waiver cases because the statutory right to request waiver 
of recovery of indebtedness within Chapter 53 of Title 38 of 
the United States Code contains its own notice provisions.  
See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger 
v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 
5302 (West 2002).  Regardless, the appellant has been 
informed of the evidence needed to show entitlement to a 
waiver of the assessed indebtedness via a letter sent in 
September 2006.  She has not since submitted or identified 
any additional evidence.  Accordingly, the Board will proceed 
to address the merits of the appeal.

Legal Criteria

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 
257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) 
define bad faith as an unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor 
against Department of Veterans Affairs fault. 

(3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a 
legal obligation. 38 C.F.R. § 1.965(a).

Pension, compensation, or retirement pay will be discontinued 
under the circumstances stated in § 3.700(a)(1) for any 
period for which the veteran received active service pay.  
Active service pay means pay received for active duty, active 
duty for training or inactive duty training.  Where the 
veteran returns to active duty status, the award will be 
discontinued effective the day preceding reentrance into 
active duty status.  38 C.F.R. § 3.654 (2006).

Analysis

The appellant was granted a 20 percent disability rating for 
her service-connected low back disorder in a September 2000 
rating decision.  The 20 percent rating was made effective 
from July 10, 1997.  The combined disability rating for all 
service-connected disabilities was 20 percent.  In a January 
2003 letter, the RO informed the appellant that it had been 
notified by the Defense Manpower Data Center that she had 
received payment for 56 days of drill in 2001.  The RO 
proposed withholding $194 effective from February 1, 2003, to 
recoup the overpayment.  

In a letter dated March 5, 2003, the appellant stated that 
she had spoken to a VA representative, whom she advised that 
she had been called back to active duty.  She enclosed a copy 
of her orders, which show that she had been returned to 
active duty starting January 28, 2003.  The appellant was 
notified by letter dated April 17, 2003, from the VA Debt 
Management Center, that she had received an overpayment in VA 
benefits as a result of the delay in notification of her 
return to active duty.  By letter dated April 23, 2003, the 
appellant was notified of the total amount of overpayments.  

In an April 2003 decision, the RO advised the appellant of 
the amount that would be withheld for recovery of the 2001 
overpayment, and that her VA benefits would be terminated 
effective January 27, 2003, resulting in an overpayment due 
to the delay in notification of her return to active duty.  
In June 2003, the appellant requested a waiver of recovery of 
the overpayment.  The request was denied, and the appeal 
ensued.

The Board notes initially that this case does not involve a 
challenge to the validity of the debt or the amount of the 
overpayment.  See Schaper v. Derwinski, 1 Vet. Appellant. 430 
(1991).  The appellant's sole contention for purposes of this 
appeal is that she attempted to notify VA of her return to 
active duty, but that she was unable to get through on the 
phone, and therefore VA is partially at fault for the 
creation of the overpayment.  Accordingly, the amount of the 
debt and the validity of the debt are not at issue here.  The 
Board's focus is on whether a waiver of the debt is 
warranted.

The initial question for the Board is whether there is any 
evidence of fraud, misrepresentation, or bad faith on the 
appellant's part.  There is no indication from either the 
October 2003 Committee decision or the December 2003 
statement of the case that the RO has found these factors to 
be present in this case, and the Board similarly finds that 
waiver should not be precluded on the basis of such factors.

With respect to the equitable factors, the Board finds that 
the appellant is at fault in the creation of the debt.  It 
was her failure to notify VA of her drill pay in 2001, and 
her delay in notifying VA of her return to active duty status 
in 2003 that directly resulted in the overpayments.  Indeed, 
in a June 2003 waiver request, the appellant stated that she 
contacted VA and faxed her activation orders in January of 
2003 "so VA benefits could be stopped."  However, this 
contention directly conflicts with a prior letter she 
submitted to VA in March 2003.  In that letter she stated 
that she advised VA of her return to active duty on March 4, 
2003, at which time she was advised to forward a copy of her 
orders.  The evidence in the claim file conforms to her 
earlier account.  A letter received on March 11, 2003, with 
military recall orders attached, is the first notice from the 
appellant of her return to active duty.  Her later contention 
that she timely notified VA in January 2003 is simply not 
consistent with the evidence or the appellant's earlier 
contentions.  Therefore, the Board has not found this 
contention to be credible.    

In her November 2003 notice of disagreement, the appellant 
contends that she did call as soon as she knew that she was 
returning to active duty, but was unable to speak to anyone 
due to the wait time.  She stated that she did not have time 
to wait on the phone because she was in the process of 
mobilizing over 100 Marines.  She contends that this also 
places VA at fault.  

In terms of balancing the relative faults, the Board finds 
that VA does not bear any fault in this case.  The Board is 
simply not persuaded by the appellant's contention that it 
was unreasonable to expect her to make additional attempts to 
contact VA when her initial telephone call was put on hold.  
The appellant did not state how long she waited on hold, how 
many times she tried to call, or why her military duties 
prevented her from making other attempts.  Moreover, the 
appellant ultimately faxed the appropriate documentation to 
VA in March 2003.  She has not explained why she did not 
simply take this step in January, or why she did not mail the 
documentation in January, when she first knew of her return 
to active duty, and when her telephone calls supposedly went 
unanswered.  Even conceding for purposes of discussion that 
the appellant did attempt to call VA and could not get 
through within a reasonable amount of time, this does not 
imply any fault on the part of VA in the creation of the 
overpayment without some indication that no other reasonable 
means of notifying VA were available.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
Financial status reports were received in February 2004 and 
October 2006.  On the latter report, which is more reflective 
of the appellant's current financial state, she reported a 
total monthly income of $2,424.  Her reported that total 
monthly expenses were $3,011, consisting of $1,201 for rent 
or mortgage, $200 for food, $230 for utilities and heat, and 
$200 for other living expenses.  Her listed assets included a 
2003 Jeep, the value of which was not provided.  The 
appellant also listed installment contracts or other debts of 
$1,027.  Her net monthly expenses exceeded her net monthly 
income by $587.  

However, in arriving at this amount, the appellant took into 
account $1,027 a month that she was paying on a personal loan 
and installment contracts to Navy Federal Credit Union, 
Chadwick's, and Dell.  When the amounts due monthly to her 
creditors are not considered, the appellant's net monthly 
income actually exceeds her monthly expenses by $440.  As the 
overpayment of VA compensation benefits is a valid debt to 
the government, there is no reason that the appellant should 
not accord the government the same consideration that she 
accords her private creditors. 

The Board also notes that the appellant holds assets, 
including a recent model automobile, which is presumed to be 
of considerable value.  Whether it would be feasible to 
convert the automobile to cash in which to repay her 
overpayment is not known.  Nevertheless, on its face, it 
appears from the record that repayment of the $778 
indebtedness would not deprive the appellant of life's basic 
necessities.  

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the benefit, which is to compensate 
the appellant for impairment in earning capacity in civil 
occupations resulting from her service-connected disability.  
See 38 C.F.R. § 3.321 (2006).  The appellant's return to 
active duty status and receipt of active duty pay obviated 
the need for disability compensation, as she was concurrently 
receiving military pay.  

Moreover, as the $778 represents an amount to which the 
appellant was clearly not entitled, the Board finds that she 
would be unjustly enriched if allowed to keep the 
overpayment.  Finally, there is no indication or allegation 
that the appellant changed her position to her detriment in 
reliance on VA benefits, resulting in relinquishment of a 
valuable right or incurrence of a legal obligation.  

The Board notes that the appellant made several attempts at 
obtaining a compromise settlement with VA.  All compromise 
offers have been rejected.  The Board does not have 
jurisdiction to review the acceptance or rejection of 
compromise offers.  There is no right of appeal from a 
decision rejecting a compromise offer.  See 38 C.F.R. § 1.958 
(2006).

For the reasons discussed above, the Board concludes that 
recovery of the overpayment of benefits would not be against 
equity and good conscience.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in an amount calculated as $778.00 is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


